Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION

Claims 1-20 are pending.


Claim Rejections - 35 USC § 102
I.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

II.	Claims 1-6, 8-13 and 15-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by BUSAYARAT et al (US 2017/0105049).

a.	Per claim 1, BUSAYARAT et al teach a system, comprising: 
a processor (pgh 0132); and 

a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations (pghs 0125-126), the operations comprising:

receiving a client request for a data item, and in response to the client request (pghs 0005, 0019-22, 0025—client request for data items):

accessing a cache set to attempt to locate a cache entry corresponding to the data item (pghs 0022, 0030, 0063, 0073—accessing a cache to locate data item); 

in response to locating an unexpired cache entry corresponding to the data item, returning the data item, corresponding to the unexpired cache entry, from the cache set in response to the client request (pghs 0025, 0040, 0045, 0053—locating cached data that is not expired in response to the user request); and
in response to locating an expired cache entry corresponding to the data item, maintaining the expired cache entry and requesting the data item from a data provider, and in response to the requested data item being returned by the data provider, returning the data item from the data provider in response to the client request, and in response to the requested data item not being returned by the data provider, returning the data item, corresponding to the expired cache entry, from the cache set (pghs 0051, 0068—requesting data from data provider for response to client request when cache entry is expired).

Claims 10 and 16 contain limitations that are substantially equivalent to the limitations of claim 1 and are therefore rejected under the same basis.
b.	Per claim 2, BUSAYARAT et al teach the system of claim 1, wherein the data item corresponds to an expired entry in the cache set, and wherein the data item is not returned by the data provider within a timeout time (pghs 0030, 0072-73, 0098—expired cache, data item not returned by timeout value).  
c.	Per claim 3, BUSAYARAT et al teach the system of claim 1, wherein the data item corresponds to an expired entry in the cache set, wherein the data item is not returned by the data provider, and wherein the operations further comprise, returning an error response in conjunction with returning the data item, corresponding to the expired cache entry, in response to the client request (pghs 0051, 0098, 0102—return an error response corresponding to expired cache in response to the client request).  
Claim 18 contains limitations that are substantially equivalent to the limitations of claims 2-3 and are therefore rejected under the same basis.
d.	Per claim 4, BUSAYARAT et al teach the system of claim 1, wherein the data item corresponds to an expired entry in the cache set, and wherein the data item is not returned by the data provider, and wherein the operations further comprise receiving an error response from the data provider (pghs 0051-52—receiving error response from provider).  
e.	Per claim 5, BUSAYARAT et al teach the system of claim 1, wherein requesting the data from the data provider comprises communicating a request from a front-end service that includes the cache set to a back-end data service comprising the data provider (pghs 0032, 0039-42, 0048—request from a front-end service includes cache at a back-end data service comprising provider).  
Claims 13 and 17 contains limitations that are substantially equivalent to the limitations of claims 4-5 and are therefore rejected under the same basis.
f.	Per claim 6, BUSAYARAT et al teach the system of claim 5, wherein the operations further comprise, receiving an expired data item from the back-end data service, and returning the expired data item in response to the client request (pghs 0042, 0081—returning expired data from back-end).  
g.	Per claim 8, BUSAYARAT et al teach the system of claim 1, wherein the data item corresponds to an expired entry in the cache set, wherein the data item is returned as an unexpired data item by the data provider, and wherein the operations further comprise updating the cache set with the unexpired data item returned by the data provider (pghs 0050-52, 0065, 0076-78—updating cache with expanded data included in response to requested data).
Claims 15 and 19 contain limitations that are substantially equivalent to the limitations of claims 5-6 and 8 and are therefore rejected under the same basis.
h.	Per claim 9, BUSAYARAT et al teach the system of claim 1, wherein the data item is not located in the cache set, and wherein the operations further comprise requesting the data item from a data provider, and in response to the requested data item being returned by the data provider, returning the data item from the data provider in response to the client request, and in response to the requested data item not being returned by the data provider, returning an error in response to the client request (pghs 0051, 0081, 0098, 0102—request data from provider and returning an error response provider).
i.	Per claim 11, BUSAYARAT et al teach the system of claim 10, wherein the cache set comprises a single cache, or wherein the cache set comprises at least two caches in a tiered cache configuration (pghs 0038-39, 0048, 0057-58, 0062—single cache provider, hierarchical cache file system).  
j.	Per claim 12, BUSAYARAT et al teach the system of claim 10, wherein the cache set comprises a local cache of the server, and a distributed cache coupled to the server and at least one other server (pghs 0039-41 0107, 0132—local and distributed cache coupled to server).


Claim Rejections - 35 USC § 103
III.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

IV.	Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over BUSAYARAT et al (US 2017/0105049) in view of APOSTOLIDES et al (WO 2010/033150).

	Per claim 7, BUSAYARAT et al teach the system of claim 6, as applied above, yet fail to explicitly teach wherein the back-end data service is operating in an emergency mode. However, APOSTOLIDES et al teach cache back-end services that act in failover mode when the server provider fails to provide the requested content (pghs 0018, 0025, 0031, 0099, 0105-106).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed the invention was made to combine the teachings of BUSAYARAT et al and APOSTOLIDES et al for the purpose of provisioning the back-end data service for operation in an emergency mode because doing so provides a failover backup system when an emergency event occurs and the server stops providing content.
Claims 14 and 20 contain limitations that are substantially equivalent to the limitations of claim 7 and are therefore rejected under the same basis.

	
Conclusion
V.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Dawes et al (USPN 10,389,736) – cache updating and expiration
Safruti et al (US 2012/0089700) - hierarchical caching

VI.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIE D SHINGLES whose telephone number is (571)272-3888.  The examiner can normally be reached on Monday-Thursday 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KRISTIE D SHINGLES/
Primary Examiner, Art Unit 2448